Mr. Justice Clakk
delivered the opinion of the court, October 6th, 1884.
The errors assigned upon this record are to the orders and final decree of the Orphans’ Court of Cumberland county, in the proceedings to review the account of Jacob Kost, administrator óf the estate of Jacob Mussleman, deceased, under the Act of 13th October, 1840. The account was confirmed on the 12th December, 1876; it exhibited a balance of $368.96 ■in the accountant's hands. A bill of review was filed 8th March, 1878, by the next of kin, setting forth that they had no knowledge of the filing of the account until after its confirmation; that the account contains certain errors and overcharges, specifically mentioned, and which we will refer to by number in the order in which they are stated, and that they were not informed as to these errors and overcharges until the time of the filing of the bill. The matter was referred to an ■auditor, upon whose report, on the 30tli March, 1880, the •court opened the account, and granted a re-hearing upon the items alleged to be erroneous.
• Air Auditor was again appointed; in his report he sustained ■the items of credit, numbered 1, 2, 4, 10, 11 and 12, holding that they were not excessive in amount, and that the accountant was justly éntitled to credit therefor. As to the remaining items, No. 3 was reduced from $98 to $49; Nos. 5, 8 and 9 from $185 to $111; and Nos. 6 and 7 from $729 to $270. The report of the Auditor was, 21st December, 1883, confirmed by the court, and. the account so modified exhibits.a balance of $950.96 in the hands of the accountant for distribution.
Assuming the power of the court to grant the review, we are of opinion' that the court erred in. the reduction of the accountant’s 'credits, and in the re-statement of his account. According to the testimony of Jacob Kost, and the finding of the Auditor, Peter Zeifing’s claim had not been paid at the date of *147tbe original decree of confirmation. Zerfing* bold tbe accountant’s note for $750, pending tbe action of the court upon tbe account. That note was paid after tbe decree of confirmation, upon tlie faith of the decree, and cannot now be recovered. If even the charges were excessive in amount under such circumstances, in the absence of fraud it would not, so far as Zerling’s claim is concerned, be according to equity and justice to reduce their amount. The rights of the accountant were changed in consequence of the decree, he disbursed the money of the estate, rightly relying upon the confirmation as a finality; it would be grossly unjust, by opening that decree, to deprive him of the protection which the law should afford in such case: Kinter’s Appeal, 12 P. F. S. 328.
The only item covered by tliis controversy, exclusive of Zerfing’s claim, is No. 3, amount paid Jacob Sowers, forty-nine days’ attendance at $2 per day, |98, reduced by the court to #49.
As the proceeding for review must fail upon every other point, we are not disposed to sustain it upon this. The services rendered in the nursing and care of this lunatic were of the most disgusting and loathsome nature. A description of them could servo no useful purpose, but it is difficult to imagine a service more revolting and abhorrent; faithful services of this character can rarely be procured, and it is difficult to estimate their real value. The accountant, for all that appears, acted in good faith; no fraudulent intent, dishonest purpose, or reckless disregard of the interests of the estate is imputed to him. In liis testimony he says: “ If I thought the charges were too large I would not have paid them. I was satisfied that they were not too much. I have only one rule for doing things, and that is to render to others for the same service wliat I would like to have. In this case some of them did not get what I considered I should have had under the same circumstances.”
We believe the accountant was actuated by an honest purpose, that the nature and character of Sowers’s services were peculiar, and their value was better known to the accountant than to. any other person. Under all the facts of this case, the review should not have been granted, and, therefore—
It is ordered that the decree of 30th March, 1880, opening the account of Jacob Kost, administrator of Jacob Mussleman, deceased, for rehearing and review, and also the decree of 21st December, 1883, reducing tbe amount of the accountant’s credits and confirming the account as modified, be reversed, and that the account as originally filed be confirmed, the costs of tbe appeal to be paid by tbe appel-lees.